Title: To George Washington from David Stuart, 27 April 1799
From: Stuart, David
To: Washington, George



Dear Sir,
Alexa[ndria] 27th Apl 1799

I found that the letter you had recieved, had been printed a month ago—and had been commented on very properly by Coll Simms—Of this I had no recollection, and I Suppose it had escaped you—It seems, great quantities of them were brought down by the members on their return from Congress—It is therefore clear, it was a fabrication for the express purpose of promoting their interest in the elections—As it had been published, and commented on, I thought it unnecessary to have it published again, with any comments—The money I expected from Baltimore has not yet come, but from the character of the person on whom the draft is, I think there can be [no] doubt of it, in the course of a day or two—You have, I suppose—heard that Marshall is certainly elected—There is a report that Lee is allso elected, tho’ it wants confirmation—I fear it is too true that Nicholas is elected. I am Dr Sir with great respect Your affecte Servt

Dd Stuart

